Citation Nr: 1701907	
Decision Date: 01/25/17    Archive Date: 02/09/17

DOCKET NO.  04-39 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for stomach ulcers.

2. Entitlement to service connection for peptic ulcer disease.

3. Entitlement to service connection for stomach cancer, postgastrectomy dumping syndrome, to include as secondary to peptic ulcer disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to March 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 2007, the Veteran testified at a videoconference hearing before the undersigned. A copy of the transcript has been associated with the claims file.

The Board remanded the above-referenced issues in February 2008 and January 2011. Review of the completed development reveals that, at the very least, substantial compliance with the remand directives was obtained. Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In previous remands, the Board noted that the Veteran's claim for entitlement to service connection for peptic ulcer disease had been previously denied in a May 1981 rating decision and no notice of disagreement had been submitted within one year from the issuance of this decision. The record was unclear whether the Veteran ever received official notification of this May 1981 denial. The Board stated that if the Veteran had never been properly notified of the adverse May 1981 decision, the appeal would have remained pending. The Board concluded that before it could properly adjudicate this issue, the RO must locate evidence, if possible, indicating that the Veteran was given proper notice of the May 1981 RO denial of this claim. If it is unable to do so, the claim was to be reviewed on a de novo basis. In a March 2012 Supplemental Statement of the Case, the RO noted that the notification letter from May 1981 could not be located. Upon review of the record, the RO determined on a de novo basis that the Veteran's claim must be denied. 

While the Veteran's claim was considered de novo by the RO, the Board notes that the Board is obliged to determine in the first instance whether there is new and material evidence to reopen the claim, regardless of the RO's action.  Barnett v. Brown, 8 Vet. App. 1 (1995).  The Board notes that prior to the 1981 decision, the Veteran had previously been denied service connection for stomach ulcers in November 1971; accordingly, the claim to reopen will be addressed below.     

The issue of entitlement to service connection for stomach cancer, postgastrectomy dumping syndrome is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for stomach ulcers was denied by an unappealed November 1971 rating decision.

2. Since the November 1971 rating decision, the Veteran has submitted new evidence that relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

3. The Veteran had a diagnosis of peptic ulcer disease during the period on appeal. 

4. The Veteran's symptoms of peptic ulcer disease manifested during his period of active service.


CONCLUSIONS OF LAW

1. The November 1971 rating decision that denied service connection for stomach ulcers is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2016).

2. The evidence received since the November 1971 rating decision is new and material, and the claim for service connection for stomach ulcers is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3. Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for peptic ulcer disease are met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). The United States Court of Appeals for Veterans Claims (Court), in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has held that the VCAA notice requirements apply to all elements of a claim.

In this case, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA. To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with the issues decided on appeal given the fully favorable nature of the Board's decision.

New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened. 38 U.S.C.A. §§ 7104(b), 7105(c). An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed. 38 U.S.C.A. § 5108. 

"New" evidence means evidence not previously submitted to agency decision makers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110, 121 (2010). The credibility of the newly-submitted evidence is presumed. See Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, service connection for stomach ulcers was denied by a November 1971 rating decision on the basis that the Veteran failed to cooperated with a requested medical examination. The rating decision became final one year after notice was provided to the Veteran. 

Since the November 1971 rating decision, additional evidence has been associated with the claims file. In October 2004, the Veteran submitted a statement from H.W., who served with the Veteran in Vietnam. H.W. stated that in May 1969 the Veteran was visiting his base in Camron Bay, Vietnam.  During this period, the Veteran suffered severe stomach pains that led the Veteran to visit the medical department on base. This evidence is new, as it was not part of the record at the time of the prior denial of the claim. It is also material, as it provides evidence indicating that the Veteran was suffering symptoms of stomach pain during his period of active service. When viewed with the previous evidence of record, these statements are neither cumulative nor redundant, and raise a reasonable possibility of substantiating the Veteran's claim. As such, new and material evidence has been received, and reopening the claim is warranted.


Entitlement to Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases such as ulcers. 38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

As noted above, the Veteran had active service from April 1968 to March 1970. The evidence of record indicates that the Veteran filed for service connection for "stomach ulcers" in October 1971, and sought treatment at least as early as August 1971 after separation from service. Records from the Long Beach VA Medical Center (VAMC) from August 1971 indicate that the Veteran reported that he had been having epigastric discomfort for two weeks. After subsequent testing, he was diagnosed with a peptic ulcer in September 1971.   

In October 1971, the Veteran reported that he had been suffering from stomach ulcers since May 1969 and that he had sought treatment for this condition at sick call during service.  

The Veteran's service treatment records note that in November 1969 the Veteran was being treated for an unknown type of urinary infection. On examination, the Veteran denied dysuria, frequency, or urgency. The physician's impression of the Veteran's symptoms was a mild abdominal strain.  At separation from service, however, the Veteran denied any history of frequent indigestion and stomach, liver, or intestinal trouble.   
 
In August 1978, a problem list from the Los Angeles VAMC stated that the Veteran's diagnosis of duodenal ulcers was first recorded in 1969.

In October 2003, the Veteran reported that he first noted his stomach problems while he did time in the stockade in Long Binh Jail. He stated that his stomach problems continued until he had surgery in 1995.  

In October 2004, the Veteran submitted a statement from H.W., a fellow veteran, who met the Veteran in Vietnam.  H.W. stated that the Veteran visited his base in Vietnam, and, during this period, the Veteran suffered from symptoms of stomach pains that required medical attention.  
  
In May 2010, the Veteran was provided a VA medical examination in relation to his claimed peptic ulcer condition.  The examiner found that the Veteran did not have a current diagnosis of a peptic ulcer.  It was noted that the Veteran had undergone a partial radical gastrectomy in 1995 at the Memphis VA and that the Veteran had approximately 30 percent of his stomach remaining.  The examiner noted an examination that indicated a possible peptic ulcer in August 1971 and a diagnosis of a duodenal ulcer in 1985, but stated that there was no evidence that the resolved peptic ulcer was incurred during service or within one year of service.    

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2016). When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Upon review of the evidence of record, the Board finds that the Veteran's peptic ulcer was present during the appeal period and was incurred during his active service. Further, the Board finds that the Veteran's symptoms of his peptic ulcer were continuous between his period of active service and his corrective surgery. The Board finds the opinion of the 2010 VA examiner to be outweighed by the statements of the Veteran (and H.W.) regarding the onset of the symptoms of the Veteran's peptic ulcer. While diagnosis of a peptic ulcer requires testing and medical knowledge beyond the scope of lay person, the Board finds that Veteran and H.W. are competent to report that the Veteran experienced symptoms of abdominal discomfort during his period of active service. See Jandreau v. Nicholson, 492 F. 3d. 1372  (2007); see also Layno v. Brown, 6 Vet. App. 465  (1994). Here, the Veteran and H.W. indicate that the Veteran complained of abdominal discomfort while serving in Vietnam, and that these symptoms persisted after he separated from service. Shortly after the presumptive period ended (one year and 5 months after separation from service), the Veteran was diagnosed by a medical professional with a peptic ulcer. The record indicates that the Veteran repeatedly indicated after that period that his symptoms had begun during service in 1969, and a Los Angeles VAMC record from August 1978 states that the Veteran's first recorded diagnosis of an ulcer was in 1969. After resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's suffered continuously from symptoms of his peptic ulcer since his period of active service. As the Veteran had a diagnosis of a peptic ulcer during the appeal period and due to the continuity of his reported symptoms since separation from service, the Board finds that service connection for a peptic ulcer is warranted. 38 C.F.R. §§ 3.102, 3.303(b) (2016).


ORDER

The petition to reopen the previously denied claim for service connection for stomach ulcers is granted.

Entitlement to service connection for peptic ulcer disease is granted.


REMAND

Throughout the appeal period, the Veteran has contended that his stomach cancer, antral adenocarcinoma, is secondary to his peptic ulcer disease. Service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury, or for aggravation of a non-service-connected disability by a service-connected disability. See 38 C.F.R. § 3.310 (2016). 

In October 2003, a VA gastroenterologist noted with regard to the Veteran's adenocarcinoma "this tumor is arising from a background of chronic active gastritis with intestinal metaplasia, focal adenomatous change and focal atrophy." While this comment indicates a possible etiological relationship between the background of chronic active gastritis and the Veteran's adenocarcinoma, it does not provide an opinion whether it is at least as likely as not that the Veteran's stomach cancer was due to his service-connected peptic ulcer disease.  

The May 2010 VA examiner opined that "the stomach cancer is less likely than not related to a disease or injury in the service" and that there was no evidence that the condition was incurred during or within the presumptive one year period after service. As service connection for peptic ulcer disease had not been established in May 2010, the examiner did not address whether the Veteran's antral adenocarcinoma was due to his peptic ulcer disease. Based upon the Veteran's contentions and the statement of the October 2003 gastroenterologist, the Board finds that an opinion regarding whether the Veteran's stomach cancer was secondary to his service-connected peptic ulcer disease should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate efforts to obtain a medical opinion regarding the etiology of the residuals of the Veteran's adenocarcinoma, to include whether it is secondary to his service-connected peptic ulcer disease. Any additional examination or testing of the Veteran may be conducted, if deemed necessary by the examiner. 

The examiner is asked to provide the following opinions: 

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's adenocarcinoma was caused by or aggravated by a service-connected disability, including peptic ulcer disease? 

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's adenocarcinoma was caused by, aggravated by or otherwise etiologically related to his period of active service?

If the examiner finds that it is as least as likely as not (a 50 percent probability or greater) that the Veteran's adenocarcinoma was aggravated by a service-connected disability, including peptic ulcer disease, the examiner must also provide an opinion as to the baseline level of severity of the Veteran's adenocarcinoma prior to any such aggravation. 

The term "aggravated" as used herein refers to a permanent worsening of the underlying condition beyond the natural progression of the disease, as contrasted with temporary or intermittent flare-ups of symptomatology which resolve with return to baseline level of disability.

The claims file should be reviewed in conjunction with this request and the report thereof should reflect that such a review occurred. A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed. If the examiner is unable to provide a requested opinion, a supporting rationale must be given concerning why the opinion cannot be provided.

2. After completion of the above, and after undertaking any other development it deems necessary, the AOJ should review the entire record, and readjudicate the claim. If the benefits sought on appeal are denied, the AOJ should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response. Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


